Exhibit 23.1Consent of PLS, CPA, a Professional Corporation, Certified Public Accountants PLS CPA, A PROFESSIONAL CORP. t 4#210 t SAN DIEGO t CALIFORNIA 92111t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 433-2979 t E-MAIL changgpark@gmail.comt September 23, 2014 To Whom It May Concern: We hereby consent to the use in this Registration Statement on FormS-1A (Amendment #2) of our report dated January 31, 2014, relating to the consolidated financial statements of Recursos Queliz, Inc. and its subsidiary as of August 31, 2013, which appears in such Registration Statement. We also consent to the references to us under the headings “Experts” in such Registration Statement. Very truly yours, /s/PLS CPA PLS CPA, A Professional Corp. San Diego, CA 92111 -1-
